Fourth Court of Appeals
                               San Antonio, Texas
                                     March 30, 2020

                                   No. 04-19-00509-CR

                               Elizabeth Ann MARTINEZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017CR9024B
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER

      Appellant’s third request for an extension of time to file her brief is GRANTED.
Appellant’s brief is due on or before April 22, 2020.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court